          Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 1 of 19


 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   ANGELINA NUNES, individually and as                 CASE NO. 1:19-CV-0204 AWI BAM
     guardian ad litem for minor children D.X.
10   and L.X., et al.,
                                                         ORDER ON DEFENDANTS’ MOTIONS
11                          Plaintiffs                   TO DISMISS
12                  v.
                                                         (Doc. Nos. 15, 16)
13   CARRIE STEPHENS, et. al,
14                          Defendants
15

16

17         This case stems from the allegedly unauthorized access of Plaintiffs’ confidential records
18 by Defendants. Plaintiffs bring two causes of action under 42 U.S.C. § 1983. Currently before the

19 Court is a Rule 12(b)(6) motion to dismiss by Stanislaus County (“the County”) and Carrie

20 Stephens (“Stephens”), an attorney in the office of County Counsel, and a Rule 12(b)(6) motion by

21 Defendants Arata, Swingle, Van Egmond & Goodwin, PLC (“ASVG”) (a law firm who was

22 contracted to do work on behalf of the County) and Brad Swingle (“Swingle”) and Amanda

23 Heitlinger (“Heitlinger”) (attorneys at ASVG). For the reasons that follow, the motions will be

24 granted in part and denied in part.

25

26                                   RULE 12(b)(6) FRAMEWORK
27         Under Federal Rule of Civil Procedure 12(b)(6), a claim may be dismissed because of the
28 plaintiff’s “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A
          Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 2 of 19


 1 dismissal under Rule 12(b)(6) may be based on the lack of a cognizable legal theory or on the

 2 absence of sufficient facts alleged under a cognizable legal theory. See Mollett v. Netflix, Inc.,

 3 795 F.3d 1062, 1065 (9th Cir. 2015). In reviewing a complaint under Rule 12(b)(6), all well-

 4 pleaded allegations of material fact are taken as true and construed in the light most favorable to

 5 the non-moving party. Kwan v. SanMedica, Int’l, 854 F.3d 1088, 1096 (9th Cir. 2017). However,

 6 complaints that offer no more than “labels and conclusions” or “a formulaic recitation of the

 7 elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Johnson

 8 v. Federal Home Loan Mortg. Corp., 793 F.3d 1005, 1008 (9th Cir. 2015). The Court is “not

 9 required to accept as true allegations that contradict exhibits attached to the Complaint or matters

10 properly subject to judicial notice, or allegations that are merely conclusory, unwarranted

11 deductions of fact, or unreasonable inferences.” Seven Arts Filmed Entm’t, Ltd. v. Content Media

12 Corp. PLC, 733 F.3d 1251, 1254 (9th Cir. 2013). To avoid a Rule 12(b)(6) dismissal, “a

13 complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

14 plausible on its face.” Iqbal, 556 U.S. at 678; Mollett, 795 F.3d at 1065. “A claim has facial

15 plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

16 inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678; Somers

17 v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “Plausibility” means “more than a sheer

18 possibility,” but less than a probability, and facts that are “merely consistent” with liability fall

19 short of “plausibility.” Iqbal, 556 U.S. at 678; Somers, 729 F.3d at 960. The Ninth Circuit has

20 distilled the following principles for Rule 12(b)(6) motions: (1) to be entitled to the presumption

21 of truth, allegations in a complaint or counterclaim may not simply recite the elements of a cause

22 of action, but must contain sufficient allegations of underlying facts to give fair notice and to

23 enable the opposing party to defend itself effectively; (2) the factual allegations that are taken as

24 true must plausibly suggest entitlement to relief, such that it is not unfair to require the opposing

25 party to be subjected to the expense of discovery and continued litigation. Levitt v. Yelp! Inc.,

26 765 F.3d 1123, 1135 (9th Cir. 2014). In assessing a motion to dismiss, courts may consider
27 documents attached to the complaint, documents incorporated by reference in the complaint, or

28 matters subject to judicial notice. In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1051 (9th Cir.

                                                       2
            Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 3 of 19


 1 2014). If a motion to dismiss is granted, “[the] district court should grant leave to amend even if

 2 no request to amend the pleading was made . . . .” Ebner v. Fresh, Inc., 838 F.3d 958, 962 (9th

 3 Cir. 2016). However, leave to amend need not be granted if amendment would be futile or the

 4 plaintiff has failed to cure deficiencies despite repeated opportunities. Garmon v. County of L.A.,

 5 828 F.3d 837, 842 (9th Cir. 2016).

 6

 7                                                 BACKGROUND
 8           The County, through its agency the Community Services Agency (“CSA”), opened a
 9 “juvenile matter” involving minor Plaintiffs L.X. and D.X. and their parents. As part of the

10 juvenile matter, CSA created and maintained a confidential file (“the File”) regarding L.X., D.X.,

11 and their family members. The File is protected from review and disclosure under California law

12 and, absent a court order, only specifically identified individuals may access it. The File included

13 documents created and gathered by CSA in connection with efforts that led to a separation of L.X.

14 and D.X. from their parents in July 2016.1 However, CSA did not open a court case regarding

15 L.X., D.X., and their parents. The separation of L.X. and D.X. from their parents did lead to the

16 filing of a lawsuit in federal court against CSA and two County social workers (“the Separation

17 Case”).

18           On or about September 2016, the County retained ASVG to defend it in the Separation
19 Case. Shortly after ASVG was retained, the County provided ASVG with the File,2 likely through

20 Stephens. ASVG, its attorneys Swingle and Heitlinger, and Stephens reviewed, inspected, and

21 utilized the File in preparation for litigation in the Separation Case.

22           In December 2017, plaintiffs’ counsel in the Separation Case filed a motion under Cal.
23 Wel. & Inst. Code § 827 (“§ 827”) in state court in order to gain access to the File. At the hearing

24 on the motion, plaintiffs’ counsel indicated that defense counsel would not have access to the File

25 because defense counsel did not file a motion for access under § 827. Stephens replied, “Well

26
     1
      L.X. and D.X. have different biological fathers, and D.X. was not separated from her biological father. For purposes
27   of this motion, that distinction is not material, and the Court will simply refer to L.X. and D.X.’s “parents.”
     2
28    The Complaint also alleges that the File contained some medical records of L.X. and that those records were
     protected from disclosure by HIPAA.

                                                               3
          Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 4 of 19


 1 that’s not how we read 827.” As a result of the hearing, CSA produced copies of the File.

 2 However, the copies were so heavily redacted, a new motion to compel production had to be filed

 3 with the state court.

 4          In connection with a May 17, 2018 hearing regarding the motion to compel, Stephens
 5 indicated to plaintiffs’ counsel that attorneys from ASVG were provided complete and unredacted

 6 copies of the File without following the procedures of § 827. Stephens again indicated that the

 7 County did not read § 827 in the same way as plaintiff’s counsel, i.e. requiring a court order before

 8 the County could itself access the File and disclose it to ASVG for review.

 9          Plaintiffs contend that Defendants violated a constitutionally protected right to privacy in
10 the File by reviewing it and disclosing it to ASVG without follow the requirements of § 827.

11 Plaintiffs contend that the County had a custom of allowing County Counsel to access confidential

12 files protected by § 827 without following the disclosure requirements of § 827, a custom of

13 ignoring or foregoing the requirements of § 827, and a custom of failing to train employees

14 regarding the requirements of § 827. Plaintiffs also allege that the County does not discipline its

15 attorneys who violate § 827.

16

17                                     DEFENDANTS MOTIONS
18          Defendants’ Argument
19          Defendants argue that there is no § 1983 claim stated because Plaintiffs are relying on a
20 violation of state law, specifically § 827. Citing to Gonzales v. Spearman, 2018 U.S. Dist. LEXIS

21 132975 (E.D. Cal. Aug. 6, 2018), Ismail v. County of Orange, 2014 U.S. Dist. LEXIS 64498 (C.D.

22 Cal. Mar. 28, 2014), and Rigsby v. County of L.A., 2011 U.S. Dist. LEXIS 158501 (C.D. Cal. Aug.

23 2, 2011), Defendants argue that there is no federal constitutional right to privacy in juvenile

24 records. Since § 1983 provides a civil action for violations of federal law, reliance on state law is

25 improper. Further, to the extent that L.X. seeks redress for a violation of HIPAA, such a claim

26 fails as there is no private right of action or § 1983 relief available as a matter of law.
27          With respect to the individuals, Defendants argue that any right of informational privacy
28 was not clearly established with respect to juvenile court records. The mere violation of a state

                                                       4
          Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 5 of 19


 1 law (§ 827) does not result in the loss of immunity. Also, the request for punitive damages should

 2 be stricken because no § 1983 claim is stated and there are no allegations of an evil motive or

 3 conduct done with callous or reckless indifference to a constitutional right.

 4          With respect to the County, the first cause of action does not identify any policy or
 5 practice, rather it only identifies actions by individuals. Because no Monell theories are

 6 encompassed in the first cause of action, dismissal is appropriate. Further, while the second cause

 7 of action does purport to bring Monell claims, there is no plausible violation of § 1983 alleged

 8 because there is no constitutional right to privacy in juvenile records.

 9          Finally, ASVG argues that it is not a “person” within the meaning of § 1983, and to the
10 extent that Monell may apply to ASVG (which it does not), the Monell allegations are conclusory.

11 Also, because the law was not clearly established in 2018 that there was a constitutional privacy

12 right in juvenile records, qualified immunity is appropriate as to ASVG, Swingle, and Heitlinger.

13          Plaintiffs’ Opposition
14          Plaintiffs argue that in Gonzalez v. Spencer, 336 F.3d 832 (9th Cir. 2003), the Ninth
15 Circuit recognized that accessing juvenile case files without complying with § 827 is a

16 constitutional violation. Like this case, Gonzalez involved the use and access of a juvenile file by

17 attorneys from a private law firm that had been hired by a governmental entity. Reliance on

18 Rigsby is misplaced because it is not binding authority and was addressing an issue that is not

19 present here, whether social workers could access juvenile files in one case for use in a different

20 case. Further, reliance on Spearman is improper for the same reasons as Rigsby, it is not binding

21 and involved a habeas corpus petition that examined the use of a juvenile file during a criminal

22 prosecution.

23          Plaintiffs also explain that the first cause of action with respect to the County is meant to
24 demonstrate a factual predicate for liability, but the second cause of action is how the County is

25 liable under Monell theories. Plaintiffs state that they are not attempting to allege respondeat

26 superior liability against the County.
27          Plaintiffs also argue that there is a liberty interest in confidential juvenile information that
28 is created by § 827, and that liberty interest is protected by the Fourteenth Amendment. Gonzalez,

                                                        5
          Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 6 of 19


 1 along with Carlo v. City of Chino, 105 F.3d 493 (9th Cir. 1997), support a Fourteenth Amendment

 2 claim in this case.

 3          With respect to ASVG, Plaintiffs argue that the Ninth Circuit has held that in limited
 4 circumstances, § 1983 claims can be made against private entities under Monell principles.

 5 Although there are no direct Monell claims alleged against ASVG, the Complaint demonstrates

 6 that ASVG is an integral participant in adopting or following the policies of the County. To date,

 7 the only policy that Plaintiffs are aware of is the policy of cooperating with the County in violating

 8 individuals’ rights under § 827.

 9          With respect to qualified immunity, Plaintiffs acknowledge that qualified immunity is
10 theoretically available to Stephens, Swingle, and Heitlinger. However, Davis v. Shear, 468 U.S.

11 183 (1984) acknowledges that defendants do not lose immunity for violating state law, “unless

12 that statute or regulation provides the basis for the cause of action sued upon.” Section 827 is

13 clear and its requirements are not discretionary. A reasonable person in Stephens, Swingle, and

14 Heitlinger’s situation would know that their conduct was unlawful.

15          Finally, with respect to punitive damages, Plaintiffs argue that the allegations demonstrate
16 either a willful violation of § 827 or conduct that is in reckless disregard of the rights conferred by

17 § 827. Thus, the punitive damages allegation is properly pled.

18          Discussion
19          1.      Constitutional Violation
20          The Complaint does not expressly identify which constitutional amendment was allegedly
21 violated. Plaintiffs’ opposition indicates that two amendments may be at issue, the Fourth and the

22 Fourteenth. The Court will examine each amendment separately.

23                  a.     Fourth Amendment
24          The basis for finding a constitutional violation in this case is through interpretation of §
25 827. Section 827 provides that a juvenile’s “case file” is confidential and may only be inspected

26 by people identified in the statute or through a court order. See Cal. Wel. & Inst. Code § 827;
27 Smith v. Smith, 208 Cal.App.4th 1074, 1086 (2012); In re Christian P., 207 Cal.App.4th 1266,

28 1267 (2012). A “juvenile case file” includes not only records from a juvenile court, but also

                                                       6
          Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 7 of 19


 1 agency files that are under the control of a county agency and that document contacts with the

 2 juvenile, even where no juvenile court proceedings have been instituted and the matters have been

 3 handled informally. In re Elijah S., 125 Cal.App.4th 1532, 1551-52 (2005); Lorenza P. v.

 4 Superior Ct., 197 Cal.App.3d 607, 610 (1988).

 5          As Defendants correctly point out, § 827 is a state law. “Section 1983 requires [plaintiffs]
 6 to demonstrate a violation of federal law, not state law.” Galen v. County of L.A., 477 F.3d 652,

 7 662 (9th Cir. 2007). That is, § 1983 “only creates a cause of action for violations of the federal

 8 ‘Constitution and laws.’” Sweaney v. Ada Cty., 119 F.3d 1385, 1391 (9th Cir. 1997). To the

 9 extent that state laws create protections beyond those guaranteed by federal law, § 1983 provides

10 no relief for a violation of those state laws. See Roybal v. Toppenish Sch. Dist., 871 F.3d 927,

11 933 (9th Cir. 2017); Sweaney, 119 F.3d at 1391.

12          However, he Ninth Circuit has addressed § 827 as part of a § 1983 case. In Gonzalez v.
13 Spencer, a private attorney (Spencer) accessed a plaintiff’s (Gonzalez) juvenile case file without

14 obtaining approval from the juvenile court as required by § 827 and used information from the

15 juvenile case file in Gonzalez’s deposition. See Gonzalez, 336 F.3d at 834. Spencer was

16 defending Los Angeles County in a civil rights lawsuit by Gonzalez. See id. In the federal

17 lawsuit, Gonzalez claimed that Spencer, her firm, and Los Angeles County violated the Fourth

18 Amendment, the Fourteenth Amendment, and California law by accessing and using his juvenile

19 case file without authorization. See id. In resolving the matter, the Ninth Circuit addressed

20 whether Spencer was a state actor, whether her conduct violated Gonzalez’s rights, and whether

21 Spencer was entitled to qualified immunity. First, the Ninth Circuit held that, because she was

22 representing Los Angeles County and its employees in litigation, and she had used her position to

23 gain access to the juvenile case file, Spencer acted under color of state law. See id. at 834.

24 Second, after examining § 827(a)(1) and California law, the Ninth Circuit held that Spencer was

25 not “court personnel” and thus, was required to “get court permission before inspecting Gonzales’s

26 [juvenile case] file.” Id. at 834-35. The failure to obtain court permission before inspection of
27 juvenile case files resulted in a violation of Gonzales’s rights. See id. at 835. The Ninth Circuit

28 explained:

                                                      7
            Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 8 of 19

             State law required [Spencer] to petition the juvenile court. See Cal. Wel. & Inst.
 1           Code § 827(a)(1)(M); Cal. Rules of Court 1423(b). Although the district court
             could have ordered disclosure notwithstanding state law, the file was still
 2           presumptively protected until it did. See 23 Charles Alan Wright & Kenneth W.
             Graham, Jr., Federal Practice and Procedure § 5428, at 817 (1980) (“Even in cases
 3           where federal law applies, constitutional and prudential considerations suggest that
             courts should carefully assess any attempt to compel disclosure of confidential
 4           juvenile court [files]."). Spencer could not inspect the file on her own initiative on
             the theory that she could have obtained permission, had she asked. Cf. United
 5           States v. Echegoyen, 799 F.2d 1271, 1280 n.7 (9th Cir. 1986) (“To excuse the
             failure to obtain a warrant merely because the officers had probable cause and
 6           could have . . . obtained a warrant would completely obviate the warrant
             requirement . . . .”). Nor could the district court authorize her search retroactively.
 7           If Spencer violated Gonzalez’s constitutional rights, he is entitled at least to
             nominal damages, even if Spencer could have obtained the documents lawfully.
 8           See Wilks v. Reyes, 5 F.3d 412, 416 (9th Cir. 1993).
 9           Because Spencer improperly obtained access to Gonzalez’s juvenile court file, we
             need not reach the question whether Spencer's use of Gonzalez's file in depositions
10           also violated his constitutional rights.
11 Id. Finally, the Ninth Circuit held that, as a private party, Spencer was not entitled to qualified

12 immunity.3 See id. The Ninth Circuit concluded by reversing the district court’s dismissal of

13 Gonzalez’s “damages claims.” See id. The dissenting justice in Gonzalez concluded that Spencer

14 did not violate § 827 and “could not have violated any federal constitutional right of privacy based

15 on a settled expectation arising out of state law.” Id. at 839 (Fletcher, J., dissenting).

16           Defendants rely heavily on Rigsby to argue that Gonzalez does not aid Plaintiffs. In
17 Rigsby, the district court concluded that “Gonzalez did not hold that Spencer’s use of Gonzales’s

18 [juvenile case file] violated any of his rights under the United States Constitution,” and also held,

19 based on two Supreme Court opinions that pre-date Gonzalez, that there is no right of privacy in

20 juvenile records that is expressly guarded by the Constitution. Rigsby, 2011 U.S. Dist. LEXIS

21 158501 at *7. As an unpublished district court opinion, Rigsby is persuasive authority only, it

22 does not bind this Court. After reviewing the Gonzalez opinion, the Court respectfully cannot

23 agree with Rigsby’s characterization and conclusion.

24           The structure and conclusions of Gonzalez are consistent with an analysis of a § 1983
25 claim. A § 1983 claim has two essential elements: (1) the conduct complained of was committed

26 by a person acting under color of state law; and (2) the conduct deprived a person of rights,
27   3
      The Court notes that this aspect of Gonzalez is no longer the law. In Filarsky v. Delia, the United States Supreme
28   Court held that private individuals/non-full time public employees who are retained by a governmental entity to
     perform public business may receive qualified immunity. See Filarsky v. Delia, 566 U.S. 377 (2012).

                                                               8
              Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 9 of 19


 1 privileges, or immunities secured by the Constitution or laws of the United States.” Alford v.

 2 Haner, 333 F.3d 972, 975-76 (9th Cir. 2003). In “Section 2” of the majority opinion,4 the first

 3 element of a § 1983 was addressed when the majority opinion held that Spencer acted under color

 4 of state law because she was defending Los Angeles County in civil litigation. See Gonzalez, 336

 5 F.3d at 834. If the majority opinion were only addressing state law claims, there would be no need

 6 to discuss whether Spencer acted under color of state law – an issue that would only pertain to a

 7 § 1983 claim. The majority opinion next addressed Spencer’s conduct. “[Spencer] inspected

 8 Gonzalez’s file in the course of that representation, and used her status to gain access to the file.”

 9 Id. Spencer gained access to and reviewed the juvenile case file without following the

10 requirements of § 827. See id. at 834-35. After finding that Spencer failed to follow § 827, the

11 majority concluded: “Because Spencer improperly obtained access to Gonzalez’s juvenile court

12 file, we need not reach the question whether Spencer’s use of Gonzalez’s file in deposition also

13 violated his constitutional rights.” Id. at 835 (emphasis added). Gonzalez had complained about

14 the defendants’ “accessing and using his juvenile court file without authorization.” Id. at 834

15 (emphasis added). The Court reads the conclusion of Section 2 as meaning that because

16 Spencer’s accessing the juvenile case file violated a constitutional right, it was not necessary to

17 determine whether Spencer’s use of the juvenile case file also violated a constitutional right. That

18 is, because one constitutional violation was found, it was not necessary to determine whether a

19 second violation was also involved. This understanding of the majority opinion’s conclusion is

20 consistent with the theory of Gonzalez’s Fourth Amendment claim: “Gonzalez bases his Fourth

21 Amendment claim on California law, which, he contends, forbade Spencer from gaining access to

22 and using his juvenile court case file without first seeking authorization from the California

23 juvenile court.” Id. at 836 (Fletcher, J., dissenting). Therefore, Spencer’s accessing Gonzalez’s

24 juvenile case file without following § 827 satisfied the second element of § 1983. Finally, in

25 “Section 3,” the majority opinion addressed qualified immunity. See id. at 935. The majority

26 concluded that Spencer was not entitled to qualified immunity because she was a private party.
27 See Spencer, 336 F.3d at 835. If Section 2 did not pertain to a § 1983 claim, including the

28   4
         “Section 1” addressed mootness. See Gonzalez, 336 F.3d at 834.

                                                               9
             Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 10 of 19


 1 discussion of Spencer’s conduct that violated Gonzalez’s rights, there would be no need to

 2 determine whether Spencer was entitled to qualified immunity. “Qualified immunity” is an

 3 immunity in § 1983 cases, it does not apply to state law claims. See Johnson v. Bay Area Rapid

 4 Transit Dist., 724 F.3d at 1159, 1170-71 (9th Cir. 2013).

 5              From the above, the Court concludes that the Ninth Circuit found that Gonzalez had a
 6 plausible § 1983 claim against Spencer for violating the Fourth Amendment through her alleged

 7 violation of § 827. Cf. Smith v. County of L.A., 2015 U.S. Dist. LEXIS 38590, *22-*23 (C.D.

 8 Cal. Mar. 25, 2015) (characterizing Gonzalez as the Ninth Circuit allowing “a § 1983 claim to

 9 proceed that was grounded in a state statute protecting juvenile records from disclosure.”). To be

10 sure, the majority opinion does not explain why a violation of § 827 was sufficient to constitute a

11 violation of the Fourth Amendment.5 The unspoken analysis is likely reflected by the dissent,

12 Spencer violated a federal constitutional right of privacy based on a settled expectation arising out

13 of § 827. See Gonzalez, 336 F.3d at 839 (Fletcher, J., dissenting) (“I would hold that, in those

14 circumstances, Spencer violated neither § 827 nor Rule 1423. Because Spencer violated neither §

15 827 nor Rule 1423, she could not have violated any federal constitutional right of privacy based on

16 a settled expectation arising out of state law. I would therefore affirm the district court's dismissal

17 of Gonzalez’s § 1983 suit.”).6 However, the lack of in depth analysis does not change the Court’s

18 conclusion. The structure of the majority opinion and the issues decided, as well as specifics

19 provided by the dissent, show that the majority opinion addressed both elements of a § 1983 claim

20 and found a viable claim, which necessarily means a viable constitutional violation. Because

21 Rigsby reaches a contrary conclusion, the Court declines to follow it.

22              Defendants also rely on Ismail and Gonzales, two other unpublished district court opinions
23 that cite to Rigsby. The Court does not find either Ismail or Gonzales to be persuasive in this case.

24 With respect to Ismail, that case involved the disclosure of a California Evidence Code § 703

25
     5
26    The truncated nature of the majority opinion is likely because Gonzalez was originally an unpublished memorandum
     decision. Gonzalez was later ordered published when two requests for publication were granted. See Ninth Circuit
27   Case 00-55395 at Doc. Nos. 54, 55, 58.
     6
28       The majority opinion does not discuss or cite to California Rule of Court 1423. See Gonzalez, 336 F.3d at 834-35.


                                                                10
          Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 11 of 19


 1 psychological evaluation without a court order. See Ismail, 2014 U.S. Dist. LEXIS 64498 at *11-

 2 *12. The plaintiff alleged that the disclosure violated her Fourteenth Amendment rights and

 3 attempted to analogize her case to Gonzalez. See id. at *2-*4, *28. The analogy was rejected

 4 based on distinguishable facts and on the conclusion that: “Gonzalez does not discuss, analyze, or

 5 cite any United States Supreme Court or Ninth Circuit precedent regarding the constitutional right

 6 to informational privacy or federal privacy rights in general. It does not hold that the attorney’s

 7 violation of state law violated the plaintiff’s federal privacy rights or even say so in dicta, but

 8 rather suggests or assumes that this is, or may be, true (again without citing any authority.”).

 9 Ismail’s criticism of a lack of citation to Supreme Court or Ninth Circuit authority is correct, the

10 Gonzalez majority cites no such cases with respect to the existence of a constitutional violation.

11 However, to say that Gonzalez did not find a viable constitutional violation goes too far. As the

12 Court explained above, the Ninth Circuit was clearly conducting a § 1983 analysis when it

13 addressed both Spencer’s status as a state actor and her conduct against Gonzalez. “Section 2” of

14 Gonzalez concluded by expressly finding one viable constitutional claim based on Spencer’s

15 accessing the file. See Gonzalez, 336 F.3d at 835. Although the Gonzalez majority opinion could

16 have been more thorough in its analysis, the lack of an in depth analysis or the failure to use

17 specific language or cite certain cases does not mean that no viable constitutional claims were

18 found, nor does it make that published opinion any less binding on lower courts. Because Ismail

19 reaches a contrary conclusion, the Court declines to follow it.

20          With respect to Gonzales, that case was a § 2254 habeas corpus petition. See Gonzales,
21 2018 U.S. Dist. LEXIS 132975 at *1. The Gonzales court cited Rigsby in support of the

22 proposition that § 827 “establishes a right to confidentiality of juvenile records under state law,

23 but there is no corresponding federal due process right.” Id. at *28. Relief was not granted on the

24 petitioner’s claim of a violation of § 827 because there was “no clearly established Supreme Court

25 precedent . . . .” Id. at *28-*29. The ultimate conclusion of Gonzales is correct, there was no

26 United States Supreme Court precedent that has either found that § 827 creates constitutionally
27 protected privacy rights or holds that a constitutionally protected confidentiality right to privacy in

28 juvenile court records exists. The existence of clearly established Supreme Court authority is not

                                                      11
          Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 12 of 19


 1 the issue in this case. Further, the Court reads the Gonzalez majority and dissent as indicating

 2 Gonzalez had a viable Fourth Amendment claim, not a viable due process claim. Gonzales only

 3 addressed a Fourteenth Amendment right, not a Fourth Amendment right. See id. at *28.

 4          Finally, Defendants point to two quotes from Gonzalez to argue that it never reached the
 5 question of a cognizable constitutional right. Defendants emphasize that the Ninth Circuit

 6 explained that if Spencer violated Gonzalez’s constitutional rights, Gonzalez could get at least

 7 nominal damages. Defendants then emphasize the next sentence in which the Ninth Circuit held

 8 that it “need not reach the question” of whether Spencer’s use of the file violated constitutional

 9 rights. The Court does not agree with Defendants’ analysis.

10          As discussed above, the Court reads the last sentence of “Section 2” as meaning that,
11 because the majority opinion found a viable constitutional violation when Spencer accessed

12 Gonzalez’s juvenile file, the majority did not need to determine whether Spencer’s use of the file

13 represented a second viable constitutional violation. Thus, the Court agrees that no conclusions

14 were reached regarding Spencer’s use of the file at Gonzalez’s deposition, but the same cannot be

15 said of Spencer’s access to the juvenile file.

16          With respect to the conditional sentence, “If Spencer violated Gonzalez’s rights . . .”, this
17 appears to be a recognition that Gonzalez had a viable or plausible constitutional claim, but that it

18 remained for Gonzalez to actually prove his case to a trier of fact. The appeal in Gonzalez

19 happened because the district court “dismissed [Gonzalez’s] claim for damages and for declaratory

20 and injunctive relief.” Gonzalez, 336 F.3d at 834. The Gonzalez opinion does not explain how

21 the district court “dismissed” the claims, but it is likely that the dismissal occurred due to either a

22 Rule 12(b)(6) motion or a Rule 56(a) motion. When resolving these motions, a non-moving party

23 either needs to demonstrate that plausible claims have been pled, see Mollett, 795 F.3d at 1065

24 (discussing Rule 12(b)(6) motions), or that there are genuine disputed issues of material fact that

25 require a trier of fact to resolve the dispute. See Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210

26 F.3d 1099, 1103 (9th Cir. 2000) (discussing Rule 56(a) motions). A finding that a plausible claim
27 has been pled or that genuine disputes of material fact exist generally does not entail a

28 corresponding finding that the non-moving party has established his claim as a matter of law.

                                                      12
           Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 13 of 19


 1 Rather, the denial of these motions usually leads to a trial or to further proceedings. To otherwise

 2 read the conditional “If Spencer violated Gonzalez’s constitutional rights” sentence as meaning

 3 that the majority made no finding regarding any constitutional violation, creates tension with the

 4 structure of Section 2 and Section 3 (as those sections are consistent with a § 1983 analysis and a

 5 viable § 1983 claim requires the violation of a federally protected right) and is inconsistent with

 6 the theory that was actually pursued by Gonzalez before the Ninth Circuit. According to the

 7 dissent, Gonzalez’s Fourth Amendment claim was based on a violation of § 827. See Gonzalez,

 8 336 F.3d at 836 (Fletcher, J., dissenting). It would be strange for the majority opinion to find

 9 viable constitutional violations that were never argued or pursued by Gonzalez. Instead, the Court

10 finds that the most reasonable reading of the conditional sentence at issue, and in light of the

11 majority opinion and the dissenting opinion, is that a viable Fourth Amendment violation was

12 pled, but that Gonzalez was still required to prove his claim to a trier of fact, and if successful

13 would be entitled to at least nominal damages.

14            In sum, Gonzalez reads as a memorandum disposition. More analysis and details would
15 certainly be helpful and would answer a number of questions. However, the Court finds that the

16 theory actually pursued by Gonzalez, as well as the structure of the opinion, the analyses that were

17 conducted, and the conclusions that were reached, all demonstrate that the majority opinion did

18 find a viable constitutional violation based on conduct that violated § 827. This is why Gonzalez

19 was permitted to pursue a § 1983 claim and the district court was reversed.

20            As applied to this case, Defendants do not argue that a plausible violation of § 827 has not
21 been alleged, nor do they attempt to distinguish Gonzalez from this case (other than to argue that

22 Gonzalez found no constitutional violations). Because the Court rejects Defendants’ reading of

23 Gonzalez, the Court will read the Complaint as plausibly alleging a Fourth Amendment violation.

24 Therefore, dismissal on the basis of the absence of a constitutional violation is inappropriate.7

25
     7
26    Defendants also argue that dismissal of any § 1983 claim based on a violation of the HIPAA law is appropriate.
     However, Plaintiffs’ opposition clarifies that the allegations regarding HIPAA are not meant to support a § 1983
27   claim, or any cause of action. Because Defendants are correct that HIPAA provides no private cause of action and
     cannot support a § 1983 claim, see Nickler v. County of Clark¸752 F.App’x 427, 429 n.1 (9th Cir. 2018); Huling v.
28   City of los Banos, 869 F.Supp.2d 1139, 1154 (9th Cir. 2012), the Court accepts Plaintiffs’ clarification and views the
     Complaint as containing no causes of action based on HIPAA.

                                                               13
           Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 14 of 19


 1                     b.       Fourteenth Amendment
 2            In Gonzalez, the majority opinion explained that Gonzalez had brought claims under the
 3 Fourth and Fourteenth Amendment. However, neither the majority opinion nor the dissenting

 4 opinion addressed or explained the Fourteenth Amendment theory that Gonzalez was pursuing. It

 5 was the dissenting opinion’s explanation of Gonzalez’s Fourth Amendment claim that clarified

 6 what constitutional right was implicated through the violation of § 827. Without the type of

 7 clarification that was provided by the dissenting opinion, the Court cannot hold that Gonzalez

 8 found a viable Fourteenth Amendment claim. Thus, the Court does not read Gonzalez as clearly

 9 establishing any Fourteenth Amendment rights with respect to § 827.

10            Plaintiffs rely on Carlo v. City of Chino to argue that § 827 creates a liberty interest that is
11 protected by the procedural due process clause of the Fourteenth Amendment. The Court will

12 assume without deciding that § 827 meets the relevant test for procedural due process protection.8

13 However, even with this assumption, the Court cannot find a plausible due process claim.

14            Courts have held that if a complaint’s allegations invoke the protections of the Fourth
15 Amendment, it is the Fourth Amendment that will govern, regardless of a plaintiff’s invocation of

16 either the Fourteenth Amendment’s substantive or procedural due process protections. See

17 Graham v. Connor, 490 U.S. 386, 395 (1989) (discussing substantive due process claim);

18 Shimomura v. Carlson, 811 F.3d 349, 361 (10th Cir. 2015) (discussing procedural due process

19 claim); Reynolds v. New Orleans City, 272 F. App’x 331, 338 (5th Cir. 2008) (discussing

20 procedural due process claim); Becker v. Kroll, 494 F.3d 904, 919 (10th Cir. 2007) (discussing

21 procedural due process claim). As discussed above, Gonzalez holds that the Fourth Amendment

22 provides protection with respect to § 827. Further, the allegations in the complaint indicate that

23 the same conduct by the individual defendants would be used to support a Fourth Amendment and

24 a Fourteenth Amendment claim. Therefore, the Court concludes that the more specific protections

25 of the Fourth Amendment govern this case and that no Fourteenth Amendment claim is available.

26
     8
       To trigger the constitutional protections of the procedural due process, a state law must contain: (1) substantive
27   predicates governing decision making, and (2) explicitly mandatory language specifying the outcome that must be
     reached if the substantive predicates have been met. Marsh v. County of San Diego, 680 F.3d 1148, 1155 (9th Cir.
28   2012); Dix v. County of Shasta, 963 F.2d 1296, 1299 (9th Cir. 1992).


                                                               14
         Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 15 of 19


 1 See Graham, 490 U.S. at 395; Shimomura, 811 F.3d at 361; Reynolds, 272 F. App’x at 338;

 2 Becker, 494 F.3d at 919. To the extent that Plaintiffs base their claims on the Fourteenth

 3 Amendment, such claims will be dismissed without leave to amend. See id.

 4          2.     Qualified Immunity
 5          Qualified immunity applies when an official’s conduct does not violate a clearly
 6 established federal statutory or constitutional rights, of which a reasonable person official would

 7 have known. White v. Pauly, 137 S.Ct. 548, 551 (2017). “Clearly established” means that the

 8 statutory or constitutional question was “beyond debate,” such that every reasonable official

 9 would understand that what he is doing is unlawful. District of Columbia v. Wesby, 128 S.Ct.

10 577, 589 (2018). To be “clearly established,” a rule must be dictated by controlling authority or

11 by a robust consensus of cases of persuasive authority. Id. Courts are to examine Supreme Court

12 and Ninth Circuit authority that predate an alleged violation, but in the absence of such authority,

13 may look to decisions from other circuits and from district courts. See Chappell v. Mandeville,

14 706 F.3d 1052, 1056 (9th Cir. 2013); Community House, Inc. v. City of Boise, 623 F.3d 945, 967

15 (9th Cir. 2010). “If the right is clearly established by decisional authority of the Supreme Court or

16 [the Ninth Circuit], [the] inquiry should come to an end.” Carrillo v. County of L.A., 798 F.3d

17 1210, 1223 (9th Cir. 2015); Hopkins v. Bonvincino, 573 F.3d 752, 772 (9th Cir. 2009).

18          Gonzalez found a viable Fourth Amendment claim when a privately employed attorney,
19 who was defending a county in a civil rights lawsuit, gained access to a juvenile case file during

20 the course of her defense of the county, but without following the requirements of § 827. Those

21 circumstances appear to be very similar to the allegations in this case. Stephens, an attorney in the

22 county counsel’s office, provided private attorneys Swingle and Heitlinger with the juvenile case

23 files of L.X. and D.X., and neither Stephens, Swingle, nor Heitlinger followed the requirements of

24 § 827. See Complaint at ¶¶ 33, 36, 38, 40, 41, 48, 49, 63, 64.

25          Stephens, Swingle, and Heitlinger do not attempt to distinguish the allegations in the
26 complaint from the facts in Gonzalez. Instead, they argue that Gonzales, Rigsby, and Ismail show
27 that the law was not clearly established that individuals enjoyed a federally protected privacy

28 interest in juvenile records. The problem with this position is that these three cases are

                                                     15
           Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 16 of 19


 1 unpublished district court cases. The published Ninth Circuit opinion in Gonzalez is the

 2 controlling authority because it found a viable Fourth Amendment claim when Spencer accessed a

 3 juvenile case file without following § 827. Given the framework of a § 1983 claim, as well as the

 4 structure and substance of the analyses performed by both the majority and dissenting opinions,

 5 this Court respectfully discerns no reasonable reading of Gonzalez other than that a constitutional

 6 violation was found (even if the majority opinion could have been more thorough or explicit in its

 7 language). Because Gonzalez is on point and controls, and there is no contrary Supreme Court

 8 authority that has been identified, Gonzalez is the beginning and the end of the “clearly

 9 established” inquiry. See Carrillo, 798 F.3d at 1223; Hopkins, 573 F.3d at 772. Rigsby, Ismail,

10 and Gonzales are not relevant. See id.

11           In light of Gonzalez, the Court concludes that Stephens, Swingle, and Heitlinger are not
12 entitled to qualified immunity for a § 1983 Fourth Amendment claim that is grounded in a

13 violation of § 827.

14           3.       Punitive Damages9
15           The Ninth Circuit has recognized that “it is well established that a ‘jury may award
16 punitive damages under § 1983 either when a defendant’s conduct was driven by evil motive or

17 intent, or when it involved a reckless or callous indifference to the constitutional rights of others.”

18 Dang v. Cross, 422 F.3d 800, 807 (9th Cir. 2005) (quoting Morgan v. Woessner, 997 F.2d 1244,

19 1255 (9th Cir. 1992)). Conduct is in “reckless disregard” of a plaintiff’s rights if, “under the

20 circumstances, it reflects complete indifference to the plaintiff’s safety, rights, or the defendant

21 acts in the face of a perceived risk that the its actions will violate the plaintiff’s rights under

22 federal law.” Model Civ. Jury Instr. 9th Cir. 5.5 (2019); see Dang, 422 F.3d at 807.

23           Here, the Complaint alleges that Stephens was aware of § 827 and the confidential nature
24 of the minors’ juvenile case file, yet gained access to the file and gave the file to ASVG, Swingle,

25 and Heitlinger without following the judicial procedures required by § 827. The Complaint

26 further alleges that ASVG, Swingle, and Heitlinger received and reviewed the juvenile case files
27   9
      The Court notes that the Complaint seeks punitive damages under federal law and California law. However, the
28   Complaint only alleges § 1983 violations. Because no state law claims are included within the Complaint, the Court
     will strike as “immaterial” all references to California Civil Code § 3294.

                                                             16
              Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 17 of 19


 1 with knowledge that the requirements of § 827 had not been followed. The Complaint’s

 2 allegations that defendants knew of and did not follow the requirements of § 827, when combined

 3 with Gonzalez, plausibly show at least that the Defendants acted with a reckless disregard for the

 4 Plaintiff’s Fourth Amendment rights in the juvenile case files. Thus, dismissal of the punitive

 5 damages request is inappropriate at this time.10

 6              4.       Monell Liability
 7                       a.       The County
 8              With respect to the first cause of action, the County is correct that there are no allegations
 9 directed against it. Plaintiffs have indicated that the first cause of action is meant to show the

10 factual predicate of the County’s liability, but the second cause of action is meant to allege actual

11 liability against the County through Monell. See Doc. No. 23 at 8:3-9. However, because the first

12 cause of action does not actually allege liability against the County, it is not appropriate to include

13 the County as a defendant under that cause of action. The factual basis for Monell liability against

14 the County should be found within the allegations of the second cause of action only. This could

15 be accomplished through incorporation of specific prior paragraphs by reference or expressly

16 alleging relevant information under the second cause of action. Because the Court takes Plaintiffs

17 to concede that liability is not sought against the County under the first cause of action, the Court

18 for the sake of clarity will dismiss that cause of action against the County.

19              With respect to the second cause of action, which is entitled “Monell Related Claims . . .”,
20 the County essentially argues that there was no constitutional violation committed by Stevens. If a

21 governmental entity’s employee did not violate a plaintiff’s federal rights, then the governmental

22 entity will not be liable under § 1983/Monell. See Los Angeles v. Heller, 475 U.S. 796, 799

23 (1986); Yousefian v. City of Glendale, 779 F.3d 1010, 1016 (9th Cir. 2015); Jackson v. City of

24 Bremerton, 268 F.3d 646, 653 (9th Cir. 2001). Here, however, the Court has determined that the

25 Complaint plausibly alleges a violation of Plaintiffs’ Fourth Amendment rights by Stephens.

26 Therefore, dismissal of the second cause of action for Monell liability against the County is
27 inappropriate.

28   10
          The Court notes that punitive damages are not being sought against the County.

                                                                17
          Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 18 of 19


 1                 b.      ASVG
 2          ASVG argues that, as a private entity, it is not a person under § 1983. However, assuming
 3 a sufficient link to “state action,” a private entity may be held liable through Monell principles in a

 4 § 1983 cause of action. Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012). That is,

 5 if ASVG acted under color of state law, and its official policies or customs caused a violation of

 6 Plaintiffs’ federal rights, then ASVG may be held liable under § 1983. Id. Therefore, dismissal

 7 because ASVG is not a “person” under § 1983 is not appropriate.

 8          Nevertheless, to properly allege Monell liability, a plaintiff must: (1) identify the
 9 challenged policy/custom; (2) explain how the policy/custom is deficient; (3) explain how the

10 policy/custom caused the plaintiff harm; and (4) reflect how the policy/custom amounted to

11 deliberate indifference, i.e. show how the deficiency involved was obvious and the constitutional

12 injury was likely to occur. McFarland v. City of Clovis, 163 F.Supp.3d 798, 802 (E.D. Cal. 2016);

13 Young v. City of Visalia, 687 F. Supp. 2d 1141, 1149-50 (E.D. Cal. 2009). Here, the Complaint

14 does not allege a policy or custom by ASVG. Plaintiffs concede that they are aware of no policy

15 or custom of ASVG other than a policy of cooperation with the County to violate Plaintiffs’ rights.

16 See Doc. No. 22 at 12:20-22. However, the Complaint does not actually contain such an

17 allegation. Instead, the allegations against ASVG read as if they are describing ASVG’s

18 participation in the particular incident involving the access of L.X. and D.X.’s juvenile case files,

19 an isolated incident. Cf. Picray v. Sealock, 138 F.3d 767, 772 (9th Cir. 1998) (“Proof of random

20 acts or isolated events does not . . . establish a custom or policy.”). The allegations do not actually

21 support the existence of a “policy,” see Long v. County of L.A., 442 F.3d 1179, 1185 (9th Cir.

22 2006) (defining the term “policy”), or a “custom,” see Los Angeles Police Protective League v.

23 Gates, 907 F.2d 879, 890 (9th Cir. 1990) (discussing the term “custom”), by ASVG. Because the

24 allegations against ASVG do not plausibly allege Monell liability, dismissal is appropriate.

25          5.     Conclusion
26          The central issue raised by this motion is whether the Ninth Circuit found a viable
27 constitutional violation in Gonzalez based on a violation of § 827. The conclusion and analyses of

28 Gonzalez squarely point to a finding that a viable Fourth Amendment claim was found. The Court

                                                      18
           Case 1:19-cv-00204-AWI-BAM Document 27 Filed 08/22/19 Page 19 of 19


 1 understands that other district courts do not share this view, but this Court is bound by the Ninth

 2 Circuit. It is possible that the Ninth Circuit may interpret Gonzalez differently from this Court or

 3 Rigsby, or it may conclude that there is too much ambiguity within Gonzalez to constitute clearly

 4 established law. Without further guidance from the Ninth Circuit regarding such matters, the

 5 Court is compelled to follow what it believes Gonzalez necessarily holds. Since the Court reads

 6 Gonzalez as finding a viable Fourth Amendment claim through a violation of § 827, Defendants’

 7 motions to dismiss will be largely denied.11 Additionally, the Court has found that no plausible

 8 claim is stated against ASVG because no policy or custom is identified. Because it is not clear

 9 that amendment would be futile, dismissal of ASVG will be with leave to amend.

10                                                      ORDER
11            Accordingly, IT IS HEREBY ORDERED that:
12 1.         Defendants’ motions to dismiss (Doc. Nos. 15, 16) are GRANTED in that:
13            a.       Plaintiffs’ claims based on the Fourteenth Amendment are DISMISSED without
14                     leave to amend;
15            b.       The first cause of action is DISMISSED as to the County without leave to amend;
16            c.       Defendant ASVG is DISMISSED with leave to amend;
17 2.         Defendants’ motions to dismiss (Doc. Nos. 15, 16) are otherwise DENIED;
18 3.         All references to California Civil Code § 3294 in the Complaint are STRICKEN;
19 4.         Within fourteen (14) days of service of this order, Plaintiffs may file an amended
20            complaint, consistent with this order; and
21 5.         If Plaintiffs do not file a timely amended complaint, then within twenty-one (21) days of
22            service of this order, Defendants shall file an answer.
23
     IT IS SO ORDERED.
24

25 Dated: August 22, 2019
                                                          SENIOR DISTRICT JUDGE
26
27

28
     11
       The Court notes that a denial of qualified immunity as part of a Rule 12(b)(6) order constitutes a “final decision” for
     purposes of 28 U.S.C. § 1291 and is immediately appealable. See Behrens v. Pelletier, 516 U.S. 299, 307 (1996).

                                                                19
